This Certiorari was filed, for the purpose of correcting certain errors, alleged to. have been committed, on the trial of a suit, against the said Campbell, upon a note, to which the plea of infancy was filed. It is stated, that the Jury found a verdict for plaintiff. Bat the principal ground of error assigned is, that the Jury did not agree to the verdict, the verdict having been found, by a majority, the others dissenting. This ground is sustained, by the return of the Magistrate. It is necessary, that each member of the Jury should agree to a verdict; and a verdict, found by a majority, is illegal. It is, therefore, ordered, that the Certiorari be sustained, and a new trial granted.